     Case 17-81481         Doc 51      Filed 11/28/18 Entered 11/28/18 10:29:33                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION

       In re: ROEPKE, AUGUST H                                        §    Case No. 17-81481
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         JOSEPH D. OLSEN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $4,955.00                            Assets Exempt: $2,860.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$22,520.62            Claims Discharged
                                                       Without Payment: $0.00

 Total Expenses of Administration:$19,944.18


         3) Total gross receipts of $     57,499.12      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $    15,034.32 (see Exhibit 2   ), yielded net receipts of $42,464.80
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-81481           Doc 51       Filed 11/28/18 Entered 11/28/18 10:29:33                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           19,944.18         19,944.18          19,944.18

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00            4,644.91           4,644.91          4,644.91
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           17,875.71          17,875.71         17,875.71

                                               $0.00          $42,464.80         $42,464.80        $42,464.80
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on June 21, 2017.
  The case was pending for 16 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 11/13/2018                 By: /s/JOSEPH D. OLSEN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-81481             Doc 51        Filed 11/28/18 Entered 11/28/18 10:29:33                          Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     5015 Brockham Ct State, Woodstock, Illinois 6009                                     1110-000                                   50,853.37

     overpayment on second mortgage interest                                              1210-000                                    6,645.75


    TOTAL GROSS RECEIPTS                                                                                                            $57,499.12

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
 August H Roepke                                  exemption                               8100-002                                   15,000.00

 ROEPKE, AUGUST H                                 Surplus Funds Paid to Debtor 8200-002                                                 34.32

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                            $15,034.32
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                   $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - JOSEPH D. OLSEN                     2100-000            N/A                  4,996.48           4,996.48            4,996.48

 Trustee Expenses - JOSEPH D. OLSEN                         2200-000            N/A                   407.13             407.13                  407.13

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  5,158.50           5,158.50            5,158.50
 Attorney Joseph D Olsen



UST Form 101-7-TDR (10/1/2010)
             Case 17-81481       Doc 51      Filed 11/28/18 Entered 11/28/18 10:29:33                 Desc Main
                                               Document     Page 4 of 9
 Other - Rabobank, N.A.                      2600-000            N/A                 10.00         10.00           10.00

 Other - Rabobank, N.A.                      2600-000            N/A                 80.44         80.44           80.44

 Other - Rabobank, N.A.                      2600-000            N/A                 68.14         68.14           68.14

 Other - Rabobank, N.A.                      2600-000            N/A                 58.04         58.04           58.04

 Other - Rabobank, N.A.                      2600-000            N/A                 58.78         58.78           58.78

 Other - Rabobank, N.A.                      2600-000            N/A                 66.81         66.81           66.81

 Other - International Surities Ltd          2300-000            N/A                 18.79         18.79           18.79

 Other - Alfred Elliott d/b/a Urban Assets   3991-320            N/A              8,963.34      8,963.34      8,963.34
 Recovery
 Other - Rabobank, N.A.                      2600-000            N/A                 57.73         57.73           57.73

 TOTAL CHAPTER 7 ADMIN. FEES                               N/A                 $19,944.18     $19,944.18    $19,944.18
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                             CLAIMS               CLAIMS             CLAIMS       CLAIMS
                                       TRAN.
                                                     SCHEDULED            ASSERTED           ALLOWED        PAID
                                       CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                                N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM         CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.            CLAIMANT            TRAN.            (from Form       (from Proofs of     ALLOWED        PAID
                                       CODE                 6E)               Claim)
      3P   IRS 1                        5800-000           N/A                    4,644.91      4,644.91      4,644.91

 TOTAL PRIORITY UNSECURED                                        $0.00          $4,644.91      $4,644.91     $4,644.91
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM         CLAIMS               CLAIMS
   CLAIM                                             SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.            CLAIMANT            TRAN.            (from Form       (from Proofs of     ALLOWED        PAID
                                       CODE                 6F)               Claim)
      1    Discover Bank                7100-000           N/A                  16,630.94      16,630.94     16,630.94

      1I   Discover Bank                7990-000           N/A                      234.87        234.87          234.87

      2    Centegra Hospital            7100-000           N/A                      477.06        477.06          477.06

      2I   Centegra Hospital            7990-000           N/A                        6.74          6.74            6.74

      3U   IRS 1                        7100-000           N/A                      454.09        454.09          454.09



UST Form 101-7-TDR (10/1/2010)
            Case 17-81481        Doc 51   Filed 11/28/18 Entered 11/28/18 10:29:33     Desc Main
                                            Document     Page 5 of 9
     3PI   IRS 1                      7990-000     N/A                65.60        65.60           65.60

     3UI   IRS 1                      7990-000     N/A                 6.41          6.41           6.41

 TOTAL GENERAL UNSECURED                                 $0.00   $17,875.71   $17,875.71     $17,875.71
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 17-81481                    Doc 51           Filed 11/28/18 Entered 11/28/18 10:29:33                                            Desc Main
                                                                          Document     Page 6 of 9
                                                                                                                                                                                 Exhibit 8


                                                                                   Form 1                                                                                        Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-81481                                                                      Trustee:          (330400)       JOSEPH D. OLSEN
Case Name:        ROEPKE, AUGUST H                                                         Filed (f) or Converted (c): 06/21/17 (f)
                                                                                           §341(a) Meeting Date:            08/10/17
Period Ending: 11/13/18                                                                    Claims Bar Date:                 03/29/18

                                1                                          2                            3                         4                    5                     6

                    Asset Description                                 Petition/              Estimated Net Value             Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,       Abandoned            Received by        Administered (FA)/
                                                                       Values              Less Liens, Exemptions,          OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                         and Other Costs)                                                     Remaining Assets

 1       5015 Brockham Ct State, Woodstock, Illinois 6009                165,000.00                      50,853.37                                     50,853.37                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 2       Checking account: Bank of America                                     300.00                           0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 3       Savings account: Bank of America                                       10.00                           0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 4       Miscellaneous household goods and furnishings                     1,000.00                             0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 5       Miscellaneous household electronics: cell phone,                      150.00                           0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 6       Used clothing and apparel                                             300.00                           0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 7       Anticipated 2017 Tax Return: Federal                              1,100.00                             0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28

 8       2011 Mitsubishi Gal ant, 143000 miles, used 2011                  2,095.00                             0.00                                        0.00                        FA
          Orig. Asset Memo: Imported from original petition
         Doc# 1; Imported from Amended Doc#: 28; Original
         asset description: 2011 Mitsubishi Gallant, 143000
         miles, used 2011

 9       overpayment on second mortgage interest (u)                       7,000.00                         7,000.00                                    6,645.75                        FA

 9       Assets      Totals (Excluding unknown values)                  $176,955.00                     $57,853.37                                   $57,499.12                    $0.00



     Major Activities Affecting Case Closing:

                  Case was originally filed as a no asset case. Subsequent events indicated there was a surplus at the foreclosure sale of the Debtor's residence in McHenry County.
                  The case was reopened by the U.S. Trustee on or about December 8, 2017. Trustee by his attorneys made two appearances in McHenry County and procured the
                  surplus funds from the Sheriff's sale and now I am pending distribution of the Debtor's amended exemption claim that should occur somewhere around February 20,
                  2018 and I have to engage the asset locator and then wait for the proof of claim period to expire on or about March 29, 2018. Also, bank's attorney called and said

                                                                                                                                                Printed: 11/13/2018 01:58 PM      V.14.14
                    Case 17-81481                    Doc 51            Filed 11/28/18 Entered 11/28/18 10:29:33                                       Desc Main
                                                                         Document     Page 7 of 9
                                                                                                                                                                           Exhibit 8


                                                                               Form 1                                                                                      Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-81481                                                                   Trustee:            (330400)   JOSEPH D. OLSEN
Case Name:       ROEPKE, AUGUST H                                                       Filed (f) or Converted (c): 06/21/17 (f)
                                                                                        §341(a) Meeting Date:          08/10/17
Period Ending: 11/13/18                                                                 Claims Bar Date:               03/29/18

                              1                                         2                               3                   4                    5                     6

                    Asset Description                               Petition/            Estimated Net Value            Property            Sale/Funds            Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,      Abandoned            Received by        Administered (FA)/
                                                                     Values            Less Liens, Exemptions,         OA=§554(a)            the Estate         Gross Value of
Ref. #                                                                                     and Other Costs)                                                    Remaining Assets

                bank miscalculated interest and I should receive another check in the $7-9,000 range.

     Initial Projected Date Of Final Report (TFR):     June 30, 2018                       Current Projected Date Of Final Report (TFR):       June 30, 2018




                                                                                                                                           Printed: 11/13/2018 01:58 PM     V.14.14
                        Case 17-81481                     Doc 51         Filed 11/28/18 Entered 11/28/18 10:29:33                                                Desc Main
                                                                           Document     Page 8 of 9
                                                                                                                                                                                   Exhibit 9


                                                                                      Form 2                                                                                       Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         17-81481                                                                          Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           ROEPKE, AUGUST H                                                                  Bank Name:          Rabobank, N.A.
                                                                                                       Account:            ******0666 - Checking Account
Taxpayer ID #: **-***8250                                                                              Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 11/13/18                                                                                Separate Bond: N/A

   1            2                             3                                       4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                              Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                  Description of Transaction                  T-Code              $                  $       Account Balance
12/26/17       {1}        Katerine M. Keefe                   surplus funds from foreclosure of real estate       1110-000             50,853.37                               50,853.37
12/29/17                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        10.00        50,843.37
01/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        80.44        50,762.93
02/27/18      101         August H Roepke                     exemption                                           8100-002                                   15,000.00         35,762.93
02/28/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        68.14        35,694.79
03/26/18       {9}        BMO Harris Bank, N.A.               Return of payment overage                           1210-000              6,645.75                               42,340.54
03/30/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        58.04        42,282.50
04/30/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        58.78        42,223.72
05/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        66.81        42,156.91
06/05/18      102         International Surities Ltd          BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                        18.79        42,138.12
                                                              BALANCE AS OF 06/01/2018 FOR CASE
                                                              #17-81481, Bond No. 016018067, Term:
                                                              06/01/2018 to 06/01/2019
06/19/18      103         Alfred Elliott d/b/a Urban Assets   Contingent fee for asset recovery specialist        3991-320                                    8,963.34         33,174.78
                          Recovery                            allowed per 6/18/2018 Order (Doc 41)
06/29/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        57.73        33,117.05
09/28/18      104         Attorney Joseph D Olsen             Attorney for Trustee fees allowed per               3110-000                                    5,158.50         27,958.55
                                                              9/19/2018 Order (Doc 47)
09/28/18      105         JOSEPH D. OLSEN                     Trustee's Expenses allowed per 09/19/2018           2200-000                                       407.13        27,551.42
                                                              Order (Doc 47)
09/28/18      106         JOSEPH D. OLSEN                     Trustee's fees allowed per 09/19/2018 Order         2100-000                                    4,996.48         22,554.94
                                                              (Doc 47)
09/28/18      107         IRS 1                                                                                                                               4,710.51         17,844.43
                                                                 Check for Claim 3P                4,644.91       5800-000                                                     17,844.43
                                                                 Check for Interest Claim              65.60      7990-000                                                     17,844.43
                                                                 3P
09/28/18      108         IRS 1                                                                                                                                  460.50        17,383.93
                                                                 Check for Claim 3U                   454.09      7100-000                                                     17,383.93
                                                                 Check for Interest Claim               6.41      7990-000                                                     17,383.93
                                                                 3U
09/28/18      109         Discover Bank                                                                                                                      16,865.81              518.12
                                                                 Check for Claim No. 1           16,630.94        7100-000                                                          518.12
                                                                 Check for Interest Claim             234.87      7990-000                                                          518.12
                                                                 1
09/28/18      110         Centegra Hospital                                                                                                                      483.80              34.32
                                                                 Check for Claim 2                    477.06      7100-000                                                           34.32
                                                                 Check for Interest Claim               6.74      7990-000                                                           34.32
                                                                 2

                                                                                                        Subtotals :                  $57,499.12             $57,464.80
{} Asset reference(s)                                                                                                                           Printed: 11/13/2018 01:58 PM        V.14.14
                        Case 17-81481                 Doc 51      Filed 11/28/18 Entered 11/28/18 10:29:33                                               Desc Main
                                                                    Document     Page 9 of 9
                                                                                                                                                                           Exhibit 9


                                                                               Form 2                                                                                      Page: 2

                                                 Cash Receipts And Disbursements Record
Case Number:        17-81481                                                                   Trustee:            JOSEPH D. OLSEN (330400)
Case Name:          ROEPKE, AUGUST H                                                           Bank Name:          Rabobank, N.A.
                                                                                               Account:            ******0666 - Checking Account
Taxpayer ID #: **-***8250                                                                      Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 11/13/18                                                                        Separate Bond: N/A

   1            2                         3                                     4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                      Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From              Description of Transaction               T-Code              $                  $       Account Balance
09/28/18      111        ROEPKE, AUGUST H                 Surplus Funds Paid to Debtor                    8200-002                                        34.32               0.00

                                                                              ACCOUNT TOTALS                                   57,499.12             57,499.12               $0.00
                                                                                     Less: Bank Transfers                           0.00                   0.00
                                                                              Subtotal                                         57,499.12             57,499.12
                                                                                     Less: Payments to Debtors                                       15,034.32
                                                                              NET Receipts / Disbursements                   $57,499.12             $42,464.80

                              Net Receipts :        57,499.12
                    Less Payments to Debtor :       15,034.32                                                                    Net             Net                   Account
                                                ————————                      TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances
                                 Net Estate :      $42,464.80
                                                                              Checking # ******0666                           57,499.12              42,464.80                0.00

                                                                                                                             $57,499.12             $42,464.80               $0.00




{} Asset reference(s)                                                                                                                   Printed: 11/13/2018 01:58 PM        V.14.14
